Citation Nr: 0806697	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-05 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrapnel wound, right foot.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shrapnel wound, left leg.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who had recognized Philippine 
Guerilla active service from March 1943 to December 1945.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005 the Board granted the 
veteran's motion to advance his appeal on the docket.  In 
June 2006, the Board remanded the case to schedule the 
veteran for a videoconference hearing.  He did not report for 
the scheduled hearing.  In a March 2007 decision, the Board 
remanded the three issues pertaining to attempts to reopen 
previously denied claims for procedural deficiencies.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previous remand noted that a final Board decision 
dated in November 1985 denied the veteran's claims for 
service connection for shrapnel wound, right foot; shrapnel 
wound, left leg; and arthritis, based on findings that the 
disabilities were not manifested in service or, in the case 
of arthritis, in the first postservice year (essentially, 
that they were unrelated to the veteran's service).  A rating 
decision in November 1995 found that new and material 
evidence had not been received to reopen the claims.  After 
filing a notice of disagreement and receiving a statement of 
the case (SOC), the veteran did not perfect his appeal, and 
the November 1995 rating decision became final (and is the 
final decision in these matters).  In July 2001 the 
appellant, in essence, sought to reopen the claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.

The Board's March 2007 remand noted that while the veteran 
had received ample notice of what is necessary to 
substantiate the underlying claims, he had not been provided 
adequate notice regarding a claim to reopen in accordance 
with the Court's guidelines in Kent.  Furthermore, the 
January 2003 SOC and the subsequent supplemental SOCs 
included the current definition of new and material evidence, 
which does not apply as the instant claims to reopen were 
filed prior to August 29, 2001 (in July 2001).  The Board 
instructed the RO to send the veteran a VCAA letter that 
would comply with Kent and that would specifically include 
the appropriate (pre-August 29, 2001) definition of new and 
material evidence (i.e. 38 C.F.R. § 3.156(a)).  
Unfortunately, the letter sent to the veteran in April 2007 
again included essentially the current definition of new and 
material evidence.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The Court of Appeals vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).

Additionally, the Board notes that the veteran has submitted 
evidence to the Board without a waiver of RO consideration.  
Consequently, it must be reviewed by the RO before it can be 
reviewed by the Board.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following:

1.  The RO should again provide the veteran 
notice advising him that because there was a 
prior final denial of his claims, i.e., the 
prior Board and the November 1995 rating 
decisions, he must submit (VA must receive) new 
and material evidence to reopen the claims, and 
the further notice required in such claims in 
accordance with the Court's decision in Kent, 
supra.  The notice must specifically include 
the appropriate (pre-August 29, 2001) 
definition of new and material evidence (i.e. 
38 C.F.R. § 3.156(a)) and must draw attention 
to the fact that the previous letter included 
the incorrect definition.  He must also be 
specifically advised that because his claims 
were previously denied because shrapnel wounds 
were not shown to have been incurred in 
service, and arthritis was not shown to be 
related to service, for evidence to be new and 
material, it would have to address the matters 
of a nexus between any current claimed 
disabilities and his service, i.e., it must be 
competent evidence that tends to show that 
shrapnel wounds were incurred in service and 
that arthritis was manifested in service, or in 
the first postservice year, or is related to 
trauma in service.  He should have ample 
opportunity to respond.

2.  The RO should then review the record in 
light of all evidence added to the record since 
October 2007, arrange for any further 
development suggested by the veteran's 
response, and readjudicate the claims.  If any 
remains denied, the RO should issue an 
appropriate supplemental SOC and afford the 
veteran and his representative the opportunity 
to respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

